Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive. 
Applicant points out that claims 5 and 12 depend upon claims 4 and 11 respectively, and has requested clarification. This was an error of the previous office action, these claims should indeed have been rejected under 35 USC §103 incorporating the teachings of claims 4 and 11 respectively, not under 35 USC §102 as they previously were, however, every citation to the references provided would have remained the same. Regardless, the amended claims have necessitated new grounds of rejection causing all rejections to be under 35 USC §103. 
In regards to claims 1, 6, 8, 13, and 15, Applicant argues that Uliyar (US 20180165822), does not teach each and every element of the amended claims. In particular, in regards to claim 1, Applicant argues Uliyar fails to disclose or render obvious the presently amended features of the claim, in particular “estimate a lane width from the captured image, based on a distance between the determined at least one object and the vehicle, the determined road area, and the acquired information about the number of lanes,” “divide the road area by the acquired number of lanes by using a vanishing point of the image as a pivot and the estimated lane width to estimate the lane information of the road,” and “output guide information for guiding driving of the vehicle based on the estimated lane information”. This argument is moot as new grounds of rejection have been provided below to address the amended limitations of Uliyar in view of Kamada (US 20170011270), which has been necessitated by amendment. 
Applicant argues Uliyar addresses estimating a distance to another vehicle based on vanishing point of an image but fails to describe estimating a lane width from the captured image, based on a distance between the determined at least one object and the vehicle, the determined road area, and the acquired information about the number of lanes. This argument too is moot, as Uliyar alone has not been used to address these limitations but the combination of Uliyar and Kamada. 
Applicant continues, Nagae (US 20180111614), although not previously cited for claim 1, addresses controlling vehicle braking to prevent lane departure but fails to describe estimating a lane width from the captured image, based on a distance between the determined at least one object and the vehicle, the determined road area, and the acquired information about the number of lanes. Applicant also argues Zhang (US 8750567), also not previously cited for claim 1, is cited as allegedly describing a traveling center line of a vehicle and fails to describe the same features explained above. These arguments are moot as neither Nagae nor Zhang have been applied previously or in this office action to address any limitation of independent claim 1.
Similarly, Applicant further argues, Kamada, although not previously cited for claim 1, addresses estimating a lane width but fails to describe estimating a lane width from the captured image, based on a distance between the determined at least one object and the vehicle, the determined road area, and the acquired information about the number of lanes. Applicant argues because none of the cited references cure the deficiencies of Uliyar, either alone or in combination, each and every element is not addressed and a case of either anticipation or obviousness cannot be made. 
However, as explained in the previous office action, Kamada teaches an imaging apparatus that may be attached to a vehicle that includes an analyzing unit which can determine information from images about road and lanes, including a road area, road width, lane center, lane side lines, the number of lanes, and the size of objects located on the road ([0064], [0065]). As explained in the previous office action in regards to claims 3 and 10, and now reiterated and further explained below in the rejection of 
As such, Uliyar in combination with Kamada does not fail to consider this limitation and this argument is found to be unpersuasive. 
Applicant argues that claim 8, while different in scope, recites substantially similar features as claim 1 and is patentable for the same reasons. This argument is found unpersuasive for the same reasons as give above. 
In regards to dependent claims 6, 13, and 15, Applicant argues depend upon either independent claim 1 or 8 and are allowable by virtue of dependency, as well as the additional features they each recite. This argument is found unpersuasive for the reasons stated above. 
In regards to claims 2 and 9, Applicant argues non-patent literature Fu fails to cure the previously argued deficiencies of the independent claims to which they depend, and therefore these claims are allowable. As explained above, Fu is not required to address any limitation challenged by the Applicant and therefore this argument is found to be unpersuasive. 
In regards to claims 4, 5, 11, and 12, Applicant argues Zhang fails to cure the previously argued deficiencies of the independent claims to which they depend and therefore these claims are allowable. As explained above, Zhang is not required to address any limitation challenged by the Applicant and therefore this argument is found to be unpersuasive.
In regards to claims 7 and 14, Applicant argues Nagae fails to cure the previously argued deficiencies of the independent claims to which they depend and therefore these claims are allowable. As explained above, Nagae is not required to address any limitation challenged by the Applicant and therefore this argument is found to be unpersuasive.
In regards to new claims 16, 17, and 18, Applicant argues each are allowable by virtue of dependency on an allegedly allowable independent claim, as well as for the individual features recited within each claim. Each claim has been addressed with a rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uliyar et al. (US 20180165822) in view of Kamada (US 20170011270).
In regards to claim 1, Uliyar teaches an electronic device comprising: (Fig 1, Fig 11)
a camera configured to capture an outside image of a vehicle; ([0034] Camera module 106 with rear and forward cameras. [0037] front camera captures images of front of vehicle, rear camera captures images of rear of vehicle.)
a memory storing one or more instructions; ([0039] system includes at least one memory 110 storing instructions.) and 

wherein the processor executes the one or more instructions to: ([0048] processor configured to execute instructions.)
determine, from the captured image, at least one object for estimating lane information, wherein lane information comprises lines that divide a road on which the vehicle is driving along lanes, ([0038] camera module 106 can continuously capture images of scene in front of vehicle which is used to detect presence of an object/vehicle in front and behind current vehicle. [0047] lane markings are detected on a road surface. One of ordinary skill would have understood that lane markings must divide a road when there is more than one lane.)
determine a road area from the captured image, ([0038] if the vehicle travels on a lane or road, the cameras capture the road or lane. This is determining an area that is a road.)
and 
output guide information for guiding driving of the vehicle based on the estimated lane information. ([0045] processor sends notifications to the driver to take necessary actions, for example when to brake.)
Uliyar also teaches using cameras that determine lane information ([0038]). Image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point ([0083]). The location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width ([0044]). This is determining lane information based on lane width and vanishing point. Uliyar also teaches that lane lines divide a road area, lane lines 312, while imaginary, divide the road stretching towards the vanishing point (Fig 3, 312, Fig 7). It is a necessary part of using a vanishing point that lines 
Uliyar does not teach: 
acquire information about a number of lanes of the road on which the vehicle is driving, based on position information of the vehicle, 
estimate a lane width from the captured image, based on a distance between the determined at least one object and the vehicle, the determined road area, and the acquired information about the number of lanes,
divide the road area by the acquired number of lanes by using a vanishing point of the image as a pivot and the estimated lane width to estimate the lane information of the road,
However, Kamada teaches an imaging apparatus that may be attached to a vehicle that includes an analyzing unit which can determine information from images about road and lanes, including a road area, road width, lane center, lane side lines, the number of lanes, and the size of objects located on the road ([0064], [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating system of Uliyar by incorporating the teachings of Kamada, such that the system may analyze images to determine a road area, road width, lane center, lane side lines, the number of lanes, and the size of objects located on the road, and these determinations can be factored back into the distance and lane width determinations, and the number of lanes and lane width can be used to divide the road area, further determining lane information.
The motivation to do so is that, as acknowledged by Kamada, determining and recording such analysis can be used to enhance the accuracy of road information ([0033]), which one of ordinary skill in the art would have recognized improves the safety of the driver. 

In regards to claim 6, Uliyar, as modified by Kamada, teaches the electronic device of claim 1, further comprising a display displaying the captured image, ([0042] display unit 112 may display scenes forward and rear of the vehicle. One of ordinary skill in the art would have understood this is images from the cameras pointed in each direction.)
wherein the processor further executes the one or more instructions to:
create the guide information based on the estimated lane information and a driving speed of the vehicle, ([0071] velocity of the current vehicle 104 can be used to determine a safe braking distance. [0045] processor sends notifications to the driver to take necessary actions, for example when to brake. When to brake must be determined at least in part based on the vehicle speed.) and
synthesize the created guide information with the road area of the captured image to display a result of the synthesizing on the display. ([0042] display unit may display scene vehicle is traveling in, including lane information and virtual lane information when no visible lane markings are present. Display may also show feedback to the driver. This is synthesizing the guide information with the road area by displaying both feedback, the road area, and lane information.)

In regards to claim 8, Uliyar teaches a method comprising: (Fig 10)
acquiring an outside image of a vehicle; ([0088] at step 1002, camera module detects objects around vehicle. [0037] front camera captures images of front of vehicle, rear camera captures images of rear of vehicle.)
determining, from the acquired image, at least one object for estimating lane information; ([0088] at step 1002, camera module detects objects around vehicle.)

and 
outputting guide information for guiding driving of the vehicle based on the estimated lane information. ([0045] processor sends notifications to the driver to take necessary actions, for example when to brake.)
Uliyar also teaches at step 1004, a camera determines lane markings associated with road ([0089]). Image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point ([0083]). The location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width ([0044]). This is determining lane information based on lane width and vanishing point. Uliyar also teaches that lane lines divide a road area, lane lines 312, while imaginary, divide the road stretching towards the vanishing point (Fig 3, 312, Fig 7). It is a necessary part of using a vanishing point that lines that are actually parallel are shown by pivoting the lines about the vanishing point, and how much they are pivoted is determined based upon the distance between the lines.
Uliyar does not teach: 
acquiring information about a number of lanes of the road on which the vehicle is driving, based on position information of the vehicle; 
estimating a lane width from the acquired image, based on a distance between the determined at least one object and the vehicle, the determined road area, and the acquired information about the number of lanes; 
dividing the road area by the acquired number of lanes by using a vanishing point of the image as a pivot and the estimated lane width to estimate the lane information of the road;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating method of Uliyar, by incorporating the teachings of Kamada, such that the system may analyze images to determine a road area, road width, lane center, lane side lines, the number of lanes, and the size of objects located on the road, and these determinations can be factored back into the distance and lane width determinations, and the number of lanes and lane width can be used to divide the road area, further determining lane information.
The motivation to do so is that, as acknowledged by Kamada, determining and recording such analysis can be used to enhance the accuracy of road information ([0033]), which one of ordinary skill in the art would have recognized improves the safety of the driver.

In regards to claim 13, Uliyar, as modified by Kamada, teaches the method of claim 8, wherein the outputting of the guide information for guiding driving of the vehicle, based on the estimated lane information, comprises:
creating the guide information based on the estimated lane information and a driving speed of the vehicle; ([0071] velocity of the current vehicle 104 can be used to determine a safe braking distance. [0045] processor sends notifications to the driver to take necessary actions, for example when to brake. When to brake must be determined at least in part based on the vehicle speed.) and
synthesizing the created guide information with the road area of the acquired image to display a result of the synthesizing. ([0042] display unit may display scene vehicle is traveling in, including lane information and virtual lane information when no visible lane markings are present. Display may also 

In regards to claim 15, Uliyar, as modified by Kamada, teaches a computer-readable recording medium storing a program for executing the method of claim 8 on a computer. ([0039] memory 110 stores instructions executable by processor. One of ordinary skill in the art would have understood the instructions are in the form of programs and the memory is a computer readable recording medium.)

In regards to claim 16, Uliyar, as modified by Kamada, teaches the electronic device of claim 1, wherein the determined at least one object for estimating lane information comprises at least one among a guard rail, another vehicle driving ahead, or another vehicle driving behind. ([0038] camera module 106 can continuously capture images of scene in front of vehicle which is used to detect presence of an object/vehicle in front and behind current vehicle in lane. [0047] lane markings are detected on a road surface. [0049], [0050] object may be detected within lane markings.)

In regards to claim 17, Uliyar, as modified by Kamada, teaches the electronic device of claim 1, wherein the guide information is output in a form of displaying at least one of a text, an image, or an animation. ([0095] notification or alerts can be displayed on user interface 1108. [0045] processor sends notifications to the driver to take necessary actions, for example when to brake. Displays necessarily show visual media, which include images.)

In regards to claim 18, Uliyar, as modified by Kamada, teaches the electronic device of claim 1, wherein respective widths of the lanes of the road are estimated based on respective determined ratios of lanes. 

Kamada teaches the number of lanes may be determined and the average value of the width of the road may be determined ([0064], [0065]). One of ordinary skill would have recognized that road width, divided by the number of lanes, when they are uniform, results in an individual lane width
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating system of Uliyar, as already modified by Kamada, by further incorporating the teachings of Kamada, such that road width and lane number can be used to determine lane width. 
The motivation to do so is that, as acknowledged by Kamada, determining and recording such analysis can be used to enhance the accuracy of road information ([0033]), which one of ordinary skill in the art would have recognized improves the safety of the driver.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Uliyar, in view of Kamada, in further view of Non-Patent Literature Fu, published September 7, 2016.
In regards to claim 2, Uliyar, as modified by Kamada, teaches the electronic device of claim 1, wherein the processor further executes the one or more instructions to:
acquire an artificial intelligence learning model based on a result obtained by using a plurality of images for a same subject to learn a relationship between the plurality of images for the same subject; ([0048] lane image can be detected using computer vision methods, which include learning methods. One of ordinary skill in the art would have recognized that a learning model must be trained on something and that if it is used to identify specific characteristics in images it must also be trained on images.)

Uliyar, as modified by Kamada, does not teach:
convert the captured image by using the acquired artificial intelligence learning model such that the captured image has visibility that is greater than or equal to a predetermined value; and
determine the at least one object for estimating the lane information from the converted image.
However, Fu teaches a neural network architecture designed to improve the quality of images by removing rain streaks (Abstract). Further, these processed images were rated on a clarity metric (Page 7, Table IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating system of Uliyar, as already modified by Kamada, by incorporating the teachings of Fu such that the images may be converted to become clearer, rated based on clarity, and then fed back into Uliyar's analysis to detect vehicles and obstacles.
The motivation to do so is that, as acknowledged by Fu, this method of rain removal is better and more computationally efficient than other methods (Abstract) and one of ordinary skill in the art would have recognized provides a far clearer image.

In regards to claim 9, Uliyar, as modified by Kamada, teaches the method of claim 8, further comprising:
learning a relationship among a plurality of images for a same subject by using the plurality of images for the same subject; ([0048] lane image can be detected using computer vision methods, which include learning methods. One of ordinary skill in the art would have recognized that a learning model 
Uliyar also teaches front and rear cameras captures images of front and rear of the vehicle respectively ([0037]) and can continuously capture images of scene in front of vehicle to detect the presence of an object/vehicle in front and behind current vehicle ([0038]).
Uliyar, as modified by Kamada, does not teach:
converting the acquired image based on a result of the learning such that the acquired image has visibility that is greater than or equal to a predetermined value,
wherein the determining of the at least one object for estimating the lane information from the acquired image comprises:
determining the at least one object for estimating the lane information from the converted image.
However, Fu teaches a neural network architecture designed to improve the quality of images by removing rain streaks (Abstract). Further, these processed images were rated on a clarity metric (Page 7, Table IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating method of Uliyar, as already modified by Kamada, by incorporating the teachings of Fu, such that the images may be converted to become clearer, rated based on clarity, and then fed back into Uliyar's analysis to detect vehicles and obstacles.
The motivation to do so is that, as acknowledged by Fu, this method of rain removal is better and more computationally efficient than other methods (Abstract) and one of ordinary skill in the art would have recognized provides a far clearer image.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Uliyar, in view of Kamada, in further view of Zhang et al. (US 8750567).
In regards to claim 4, Uliyar, as modified by Kamada, teaches the electronic device of claim 1, wherein the processor further executes the one or more instructions to:
estimate, when the determined at least one object includes a first front vehicle located on the driving center line, a first lane width of a first lane on which the vehicle is driving from the image, based on a distance between the first front vehicle and the vehicle and a vehicle width of the first front vehicle; ([0038] cameras can be used to determine presence of objects/vehicles. [0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. The vehicle is reasonably a first vehicle.) and
estimate the lane information from the image based on the estimated first lane width and the vanishing point of the image, and the determined driving center line of the vehicle. ([0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. This is determining lane information based on lane width and vanishing point.)
Uliyar, as modified by Kamada, does not teach:
determine a driving center line of the vehicle;
However, Zhang teaches determining a centerline that represents the vehicle centerline which is the middle of the image (Col 8 lines 10-12). This is a driving center line of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating system of Uliyar, as already modified by Kamada, by 
The motivation to do so is that, as acknowledged by Zhang, this information can, at least in part, be used to reliably recognize a road edge or lane boundary for determining if the travel path of the vehicle is clear (Col 1 lines 6-7), which allows for a safer vehicle.

In regards to claim 5, Uliyar, as modified by Kamada and Zhang, teaches the electronic device of claim 4, wherein the processor further executes the one or more instructions to:
estimate, when the determined at least one object includes a second front vehicle not located on the traveling center line, a second lane width of a second lane on which the second front vehicle is traveling, based on a distance between the second front vehicle and the traveling center line, a distance between the second front vehicle and the vehicle, and a vehicle width of the second front vehicle; ([0038] cameras can be used to determine presence of objects/vehicles. [0079] more than one vehicle around the current vehicle may be detected. [0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. One of ordinary skill in the art would have recognized that this is applicable for each vehicle detected around the current vehicle.) and
estimate the lane information based on the estimated second lane width and the vanishing point of the image. ([0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. This is determining lane information based on lane width and vanishing point.)

In regards to claim 11, Uliyar, as modified by Kamada, teaches the method of claim 8, further comprising:
wherein when the determined at least one object includes a first front vehicle located on the driving center line, and 
wherein the estimating of the lane information of the road on which the vehicle is driving from the image based on the distance between the determined at least one object and the vehicle and the vanishing point of the image comprises: ([0038] cameras can be used to determine presence of objects/vehicles. [0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. The relevant vehicle may be a first vehicle.)
estimating, from the image, a first lane width of a first lane on which the vehicle is driving, based on the distance between the first front vehicle and the vehicle and a vehicle width of the first front vehicle, ([0044] lane width may be determined based upon pixels associated with a lane and detection of an object. Based on the size of the detected object, virtual lane markings may be determined.) and
estimating the lane information from the image, based on the estimated first lane width, the vanishing point of the image, and the determined driving center line of the vehicle. ([0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. This is determining lane information based on lane width and vanishing point.)

determining a driving center line of the vehicle,
However, Zhang teaches determining a centerline that represents the vehicle centerline which is the middle of the image (Col 8 lines 10-12). This is a driving center line of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating system of Uliyar, as already modified by Kamada, by incorporating the teachings of Zhang, such that the system may analyze images to determine a vehicle center line, which is the driving center line of the vehicle.
The motivation to do so is that, as acknowledged by Zhang, this information can, at least in part, be used to reliably recognize a road edge or lane boundary for determining if the travel path of the vehicle is clear (Col 1 lines 6-7), which allows for a safer vehicle.

In regards to claim 12, Uliyar, as modified by Kamada and Zhang, teaches the method of claim 11, wherein when the determined at least one object includes a second front vehicle not located on the driving center line, the estimating of the lane information from the image, based on the distance between the determined at least one object and the vehicle and the vanishing point of the image comprises: ([0038] cameras can be used to determine presence of objects/vehicles. [0079] more than one vehicle around the current vehicle may be detected, Fig 7, which may not be located on the traveling centerline.)
estimating, from the image, a second lane width of a second lane on which the second front vehicle is driving, based on a distance between the second front vehicle and the driving center line, a distance between the second front vehicle and the vehicle, and a vehicle width of the second front vehicle; ([0038] cameras can be used to determine presence of objects/vehicles. [0079] more than one vehicle around the current vehicle may be detected. [0083] image location and lane information can be 
estimating the lane information from the image based on the estimated second lane width, the vanishing point of the image, and a driving center line of the second front vehicle. ([0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. This is determining lane information based on lane width and vanishing point.)

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uliyar in view of Kamada, in further view of Nagae et al. (US 20180111614).
In regards to claim 7, Uliyar, as modified by Kamada, teaches the electronic device of claim 1.
Uliyar, as modified by Kamada, does not teach: wherein the processor further executes the one or more instructions to:
determine whether a position of the vehicle is included in a predetermined range, based on the estimated lane information; and
output the guide information based on a result of the determining.
However, Nagae teaches checking the position of the vehicle at a future time and controlling the current actions of the vehicle such that the vehicle does not pass beyond a lateral lane position threshold ([0045]). This is determining if a position of the vehicle is included in a predetermined range based on lane information. Further, one of ordinary skill in the art would have understood that while this is performed using a future time, a current time is equally applicable to provide further corrections.

The motivation to do so is that, as acknowledged by Nagae, such determinations can be used to determine more appropriate control actions to prevent an unintended lane deviation ([0005]). As such, the vehicle may be controlled more efficiently and safely.

In regards to claim 14, Uliyar, as modified by Kamada, teaches the method of claim 8.
Uliyar, as modified by Kamada, does not teach: wherein the outputting of the guide information for guiding driving of the vehicle, based on the estimated lane information, comprises:
determining whether a position of the vehicle is included in a predetermined range, based on the estimated lane information; and
outputting the guide information based on a result of the determining.
However, Nagae teaches checking the position of the vehicle at a future time and controlling the current actions of the vehicle such that the vehicle does not pass beyond a lateral lane position threshold ([0045]). This is determining if a position of the vehicle is included in a predetermined range based on lane information. Further, one of ordinary skill in the art would have understood that while this is performed using a future time, a current time is equally applicable to provide further corrections.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating system of Uliyar, as already modified by Kamada, by incorporating the teachings of Nagae, such that the vehicle may predict its position, check if that 
The motivation to do so is that, as acknowledged by Nagae, such determinations can be used to determine more appropriate control actions to prevent an unintended lane deviation ([0005]). As such, the vehicle may be controlled more efficiently and safely.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okada et al. (US 20180165815) teaches a vehicle camera system that can use determine lane information using a series of successive frames of images taken by the camera. Width and other characteristic information may be determined based on these images.
Matsuno (US 20140156158) teaches a vehicle camera system that can recognize lane information and control the vehicle based on a determination of what is visible to a driver of the vehicle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661